Citation Nr: 1548687	
Decision Date: 11/18/15    Archive Date: 11/25/15

DOCKET NO.  11-20 165	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) Regional Office and Education Center (RO) in Muskogee, Oklahoma


THE ISSUE

Entitlement to an additional extension of the delimiting date for the award of educational assistance benefits. 


WITNESSES AT HEARING ON APPEAL

Veteran and her husband


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The Veteran had active service from December 1987 to September 1995.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

In February 2012, the Veteran and her husband presented testimony relevant to her appeal before the undersigned Veterans Law Judge at a hearing held at the Albuquerque RO.  A transcript of the hearing is associated with the record.  

In April 2012, the Board remanded this matter for further evidentiary development.  Unfortunately, the requested development was not fully completed.  Where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order to fulfill its statutory duty to assist the veteran to develop the facts pertinent to the claim.  Furthermore, the RO is required to fully complete the development ordered by the Board.  Stegall v. West, 11 Vet. App. 268 (1998); Ascherl v. Brown, 4 Vet. App. 371, 377 (1993). 

While the case was in remand status, the RO extended the Veteran's original delimiting date of September 16, 2005, by a period of two years, nine months, and eighteen days, based upon a finding that the Veteran had disabilities which prevented her from pursuing an education between March 19, 1998 and December 31, 2000.  The RO denied any further extension.  The Veteran continues to assert that a further extension is warranted.  To reflect the RO's partial grant, however, the Board has rephrased the issue as reflected in the title page of this decision.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).

The appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on her part is required.




REMAND

The law provides educational benefits for thirty-six months (or the part-time equivalent) over a ten-year period of eligibility during which an individual may use his or her entitlement to educational assistance benefits.  The period of eligibility begins on the date of the Veteran's last discharge from active duty.  38 U.S.C.A. §§ 3013, 3031, 3033; 38 C.F.R. § 21.7142.  

In the present case, the record reflects that the Veteran separated from active military service on September 15, 1995.  There is no evidence of record to indicate that she had any active duty after September 15, 1995, and she does not contend otherwise.  Thus, the original delimiting date of September 16, 2005 was properly assigned. 

During the hearing on appeal, the Veteran explained that after discharge from service, she did not attend school until 2006, when she and her family relocated to New Mexico.  Thus, she did not use any of her thirty-six months of VA education benefits during her original ten year eligibility period.  

An extension of the applicable delimiting period shall be granted when it is determined that the veteran was prevented from initiating or completing the chosen program of education within the otherwise applicable eligibility period because of a physical or mental disability that did not result from the veteran's willful misconduct.  It must be clearly established by medical evidence that such a program of education was medically infeasible.  38 C.F.R. § 21.7051(a)(2).  The Veteran's extended period of eligibility shall be for the length of time that the individual was prevented from initiating or completing his or her chosen program of education.  38 C.F.R. § 21.7051(c).

As noted above, while the case was in remand status, the RO extended the Veteran's original delimiting date of September 16, 2005, by a period of two years, nine months, and eighteen days, based upon a finding that the physical and mental impairment resulting from a March 1998 automobile accident prevented her from pursuing her education at that time.  

In June 2014, the Veteran selected January 2009 as the beginning date of the extension, which essentially allowed her to be reimbursed for education which she had already accomplished, and which she had testified during the hearing that she had borrowed money in the form of student loans to pay for those classes.  Review of the file shows that she has received payment from VA for coursework pursued from August 2009 to February 2010, and from August 2010 to June 2011.  It is unclear whether she has received payment for the period of time from January 2009 through August 2009, although it is clear that she should have been paid for this time period.  The matter of payment for the eight months of time between January 2009 and August 2009 is referred to the attention of the Veteran's representative and the RO to ensure that this payment is or has been accurately processed.

Therefore, the Veteran has so far been paid or should have been paid for approximately twenty-four months of the thirty-six months of original entitlement, leaving her with approximately twelve remaining months of original entitlement.  These twelve months of original entitlement are separate from the question before the Board, whether her delimiting date, reflecting the original ten-year period of eligibility, can be extended.  It is important to note, however, that even if her delimiting date is extended again, she has no more than twelve months left of actual educational benefit payments.

Returning then to the question at hand, that of the Veteran's delimiting date, we must examine the original ten year period during which she was entitled to use her VA educational benefits.  The Veteran does not contend that she was medically unable to pursue her education prior to the March 1998 automobile accident.  The RO has already granted an extension of two years, nine months, and eighteen days, representing the period of time from March 19, 1998, through December 31, 2000, when she was recuperating from her serious injuries.  Thus, the remaining period of time for consideration here is the period from January 1, 2001, through her original delimiting date of September 16, 2005.  In other words, if it is clearly established by medical evidence that the Veteran's program of education was medically infeasible between January 2001 and September 2005, her delimiting date could be extended again.  

The Veteran herself does not appear to be arguing that she was disabled between January 2001 and some point in 2003, as she was employed and working at that time.  She does assert that she developed carpal tunnel syndrome and cervical radiculopathy in 2003, which prevented her from working and attending school.  She has submitted evidence showing that she was approved for Social Security Disability benefits effective in September 2003, and her arguments in support of an extension of her delimiting date can reasonably be interpreted as an assertion that she was unable to pursue her education between September 2003 and September 2005.  

Currently, there is little contemporaneous evidence of record in the file reflecting the Veteran's medical condition between September 2003 and September 2005, or indeed, between January 2001 and September 2005.  Although the Veteran has been informed previously of the need to submit contemporaneous medical evidence reflecting her condition, and medical opinion evidence to the effect that she was unable to pursue her education, careful review of the notifications reveals that the actual time period at issue was not identified with precision.  Indeed, she has submitted multiple pieces of evidence pertaining to her condition after 2005, but very little pertaining to the relevant time period between January 2001 and September 2005.  Therefore the Veteran should be invited to submit evidence regarding her ability to attend school during the time period between January 2001 and September 2005.  Contemporaneous medical evidence (i.e., medical records reflecting treatment and evaluation which occurred between January 2001 and September 2005) and medical opinion evidence reflecting familiarity with the Veteran's physical and mental condition between January 2001 and September 2005 would be most helpful.   

The requirements of the Veterans Claims Assistance Act apply to education claims as well.  Thus, the VA is required to assist the Veteran in obtaining evidence to show that her program of education was medically infeasible at any point between January 2001 and September 2005.  38 U.S.C.A. § 5103A; 38 C.F.R. § 21.1032. 

In the prior remand, the Board requested that the RO obtain further information from the Social Security Agency (SSA).  Although records were requested, no response was received from SSA.  Inexplicably, the RO concluded that no further efforts were required to obtain these records.  To the contrary, in the context of an education claim, VA is required to make as many requests as are necessary to obtain relevant records in the custody of a Federal department or agency.  VA will end its efforts to obtain records from a Federal agency only if VA concludes that the records sought do not exist or that further efforts to obtain those records would be futile.  Cases in which VA may conclude that no further efforts are required include cases in which the Federal agency advises VA that the requested records do not exist or that the custodian of such records does not have them.  38 C.F.R. § 21.1032.  Therefore, upon remand, the RO should again contact the SSA to obtain records reflecting the Veteran's second period of disability, which began in September 2003.  

According to a December 2012 report, the Veteran applied for VA vocational rehabilitation benefits in July 2010.  Although this time period falls outside the period of time in which we are interested here, coordinating with the information in her vocational rehabilitation file is important to avoid potential duplication of benefits, which is generally prohibited in the administration of VA educational benefits.  Any VA records are deemed to be constructively of record in proceedings before the Board and should be obtained prior to further review of the claims file.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  Therefore, the Veteran's VA vocational rehabilitation file should be obtained for review as well.  

The Board had previously requested that the RO arrange for the Veteran's claims file to be reviewed by a medical expert to determine whether it was in fact medically infeasible for her to begin or complete a program of education from 2003.  This review and opinion were not accomplished upon remand.  Therefore, after obtaining all relevant evidence, the RO should again request a medical professional to review the record and provide an opinion.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Notify the Veteran that she may submit contemporaneous medical evidence reflecting her condition, and medical opinion evidence to the effect that she was unable to pursue her education during the time period between January 2001 and September 2005.  Assist her in obtaining records from any additional medical care providers she identifies.

2.  The RO should obtain from the Social Security Administration the records pertinent to the Veteran's claim for Social Security disability benefits beginning in September 2003 as well as the medical records relied upon concerning that claim.  VA will end its efforts to obtain these records only if VA concludes that the records sought do not exist or that further efforts to obtain those records would be futile.  

3.  The RO should obtain the Veteran's VA vocational rehabilitation folder and associate it with her education claims folder. 

4.  AFTER obtaining the records requested above, arrange to have an appropriate medical professional(s) review the record.  The reviewer should offer an opinion as to whether it is more, less, or equally likely that the Veteran was experiencing physical or mental impairment which precluded her from pursuing her education from January 2001 through September 2005, and if so, the approximate dates and length of time that she was prevented from pursuing an education.  The reviewer should explain how he or she arrived at the conclusion expressed. 

5.  After the development requested above has been completed to the extent possible, the RO should again review the record.  If the benefit sought on appeal remains denied, the Veteran and her representative, if she should choose to appoint one, should be furnished a supplemental statement of the case and given the opportunity to respond thereto. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

